Citation Nr: 0013932	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-31 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis, postoperative left femur internal fixation with 
limitation of abduction, currently evaluated as 10 percent 
disabling.

2.  The propriety of the initial 10 percent evaluation 
assigned for degenerative arthritis of the left knee, with 
limitation of flexion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to July 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating action in 
which the RO granted service connection for a left knee 
disorder and assigned a 10 percent evaluation and granted an 
increased evaluation for the veteran's service connected left 
hip and femur to 10 percent,  In July 1998, the Board 
remanded both issues to the RO for further development of the 
evidence.  In May 1999, the RO denied higher evaluations for 
the left knee and left femur and hip disorders.  The case is 
again before the Board for appellate consideration.

In April 1998, the veteran testified at a video-conference 
hearing before the undersigned Acting Member of the Board.  A 
transcript of the hearing is of record.  

The Board notes that the RO adjudicated the claim for a left 
knee disability as one for an increased rating (IR).  
However, in light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (Court)-
formerly, the United States Court of Veterans Appeals-in the 
recently-issued case of Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue on appeal as 
involving the propriety of the initial evaluation assigned.  


FINDINGS OF FACT

1.  The veteran's service-connected left femur with 
degenerative arthritis is currently manifested by complaints 
of recurrent left hip pain with at least 90 degrees flexion 
of the left hip, 0 degrees internal rotation, and 20 degrees 
external rotation, and degenerative joint disease confirmed 
by VA X-ray.

2.  The veteran's left knee disorder is manifested by 
complaints of pain, with clinical findings including full 
range of motion and stability and no swelling.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected  left femur, to include 
degenerative joint disease, have not been met. 38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (1999).

2.  The veteran's arthritis of the left femur warrants a 
separate 10 percent disability rating.  38 C.F.R. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the left knee have not been 
met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003-5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1971, the RO granted service connection and a 
noncompensable evaluation for the postoperative residuals of 
an internal fixation of the left femur.

VA outpatient treatment records dated in July 1996 reveal 
that the veteran was seen at the orthopedic clinic for 
evaluation of recurrent left lower extremity pain.  
Examination revealed a normal lumbar lordosis when standing 
with good range of motion about the lumbosacral spine.  There 
was a surgical incision over the posterior aspect of the left 
hip with limited range of motion about the left hip primarily 
in internal and external rotation.  There was a 1/2 inch 
discrepancy in the leg lengths with the left leg being 
approximately 1/2 inch longer than the right leg.  There was a 
1/2 inch decrease in circumference of the left calf musculature 
when compared to the opposite side and a 1/2 inch increased 
circumference of the left ankle when compared to the opposite 
side.  There was no measurable increased circumference of the 
left knee.  There was tenderness to palpation over the 
posterior horn of the left medial semilunar cartilage with a 
negative McMurray's sign.  There was full range of motion of 
the left knee.  Cruciate and collateral ligaments were 
intact.  Deep tendon reflexes in the lower extremities were 
1+ and symmetrical bilaterally at the knees and ankles.  X-
rays revealed a healed fracture in the middle third of the 
left femur with early post-traumatic osteoarthritic changes 
in the left hip.  There was narrowing of the medial joint 
space in the left knee.  The assessment was healed comminuted 
fracture of the middle third of the left femur; early 
post-traumatic osteoarthritic changes in the left hip with 
soft tissue calcification about the greater trochanter; and 
rule out internal derangement of the left medial semilunar 
cartilage.   

The veteran was afforded a VA orthopedic examination in March 
1997.  He provided a history of pain in his left hip and left 
knee which he stated had become so severe that he has lost 
jobs because of an inability to perform adequately.  He 
stated that walking on irregular surfaces or twisting were 
trigger mechanisms which caused an ache in his hip and left 
knee.  He did not have any complaints of giving way or 
locking of the joints.  Examination revealed a well healed 6 
inch surgical scar in the lateral aspect of the mid-shaft of 
the femur and puncture scars on the heel and lower medial and 
lateral surfaces of the proximal tibial surface.  No defect 
or abnormality could be felt in the shaft of the femur.  The 
left hip showed no tenderness, swelling, crepitus or other 
abnormality.  Flexion of the left hip was to 110 degrees, 
internal rotation was to 40 degrees, external rotation was to 
60 degrees, abduction was to 35 degrees, and adduction was to 
20 degrees.   Examination of the left knee showed no 
swelling, tenderness, deformity or abnormality except that 
flexion was limited to 130 degrees.  Extension was at first 
at 30 degrees but following passive exercise of the knee, 
extension became normal at 0 degrees.  McMurray and drawer 
signs were negative.  The diagnosis was status postoperative 
fracture of the left femur, left hip pain with x-ray evidence 
of disease, and left knee pain with x-ray evidence of 
disease.  The examiner further opined that since the right 
knee and hip findings were entirely within normal limits, it 
was very possible that the veteran's left hip and knee pain 
were at least partially related to his service connected 
femur fracture.  He stated that any additional statements for 
DeLuca purposes would be purely speculative in nature.  

In April 1997, the RO recharacterized the veteran's service-
connected disorder as degenerative arthritis, postoperative 
left femur internal fixation with limitation of abduction and 
increased the disability rating to 10 percent.  The RO also 
granted service connection and assigned a 10 percent 
evaluation for the veteran's degenerative arthritis of the 
left knee, with limitation of flexion as secondary to his 
left femur disability. 

At an April 1998 video-conference hearing, the veteran 
testified that his service-connected disorders are manifested 
by pain on motion, limitation of motion, a limp, and swelling 
on use.  He stated that his disorders caused difficulty in 
going down stairs, difficulty walking on uneven surfaces, an 
inability to walk while carrying as little as five to ten 
pounds, and difficulty standing for as little as three 
minutes.  

Following initial appellate review in July 1998, the Board 
remanded the case to the RO for further development of the 
issues.  The RO was instructed to obtain any outstanding 
medical treatment records and afford the veteran a VA 
orthopedic examination to determine the nature and current 
severity of his service-connected disorders.  In particular, 
the examiner was requested to comment on any functional loss 
due to weakened movement, excess fatigability, 
incoordination, or pain on use.

The veteran was afforded a VA orthopedic examination in 
February 1999.  He complained of recurrent hip pain which was 
aggravated by changes in the weather, ascending and 
descending stairs, and walking over rough ground.  He also 
complained of recurrent pain and swelling and locking in the 
left knee which was aggravated by changes in the weather, and 
prolonged sitting and standing.  On examination, he was 
ambulatory without an antalgic left-sided limp.  
Trendelenburg test of the left hip was negative.  There was a 
healed surgical incision over the lateral aspect of the left 
hip with  limited range of motion.  Extension of the left hip 
was to 0 degrees, flexion was to 90 degrees, abduction was to 
45 degrees, adduction was to 30 degrees, internal rotation 
was to 0 degrees, and external rotation was to 20 degrees.  
The legs were equal in length without measurable 
circumferential difference at the thigh or calf.  There was a 
healed surgical incision over the lateral aspect of the 
middle third of the left femur.  There was normal external 
appearance of the left knee without palpable joint effusion.  
There was normal range of motion of the left knee.  Extension 
of the left knee was to 0 degrees, flexion was to 
130 degrees, and the cruciate and collateral ligaments were 
intact.  There was no tenderness to palpation over the medial 
or lateral joint line.  McMurray's test was negative.  Deep 
tendon reflexes in the lower extremities were 1+ and 
symmetrical bilaterally in the knees and ankles.  Extensor 
hallucis longus power was normal.  Sensory examination was 
within normal limits.  X-ray results revealed post-traumatic 
osteoarthritic changes of the left hip and left knee.  The 
diagnosis was post-traumatic osteoarthritis of the left hip 
and left knee following a fracture of the middle third of the 
left femur.  The examiner commented that he was unable to 
comment further on the veteran's disability without pure 
speculation.

II.  Analysis

The Board finds that the veteran's claims for greater ratings 
for left femur and left knee disorders are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which present, as far as can be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1, 4.2, 4.7, 
and 4.10.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  38 C.F.R. § 4.59 provides 
that, with any form of arthritis, painful motion is an 
important factor of disability.  The intention of the VA 
rating schedule is to recognize painful motion with joint or 
periarticular pathology 
as productive of disability.  It is the intention to 
recognize actually painful, unstable, 
or malaligned joints, due to a healed injury, as entitled to 
at least the minimum compensable rating for the joints.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing.

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In VAOPGCPREC 23-97 (July 1, 1997), it was held that where 
the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, assigning a separate 
rating under the appropriate diagnostic code does not violate 
the provisions of 38 C.F.R. § 4.14, which prohibits 
evaluating the same manifestations of a condition, albeit 
diagnosed variously, under different ratings. The opinion 
held, for example, that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability. See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994). 

A.  Fracture of the Left Femur, to Include Left Hip 
Impairment

The appellant's fracture of the left femur, to include mild 
left hip impairment is currently evaluated as 10 percent 
disabling under Diagnostic Code 5255 for impairment of the 
femur. 38 C.F.R. § 4.71a, Diagnostic Code 5255 (1999). A 
rating higher than 10 percent under this Diagnostic Code 
would require evidence of malunion of the femur with moderate 
knee or hip disability. Moderate hip disability has not been 
shown to be present. The most recent VA examination indicates 
that the veteran reported recurrent left hip pain which was 
aggravated by weather prolonged sitting and standing. The 
examination report found extension of the left hip was to 0 
degrees, flexion was to 90 degrees, abduction was to 45 
degrees, adduction was to 30 degrees, internal rotation was 
to 0 degrees, and external rotation was to 20 degrees.  
Normal flexion of the hip is from 0 to 125 degrees, and 
normal abduction of the hip is from 0 to 45 degrees. 38 
C.F.R. § 4.71, Plate II (1999).   The legs were equal in 
length without measurable circumferential difference at the 
thigh or calf.  

Other Diagnostic Codes referable to the hip and thigh are not 
for application. Diagnostic Code 5250 is for application 
where there is ankylosis of the hip. 38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (1999). As the aforementioned VA 
examination reports showed essentially full range of motion 
of the hips and did not note ankylosis, a disability 
evaluation under this Diagnostic Code would not be 
appropriate. Likewise, the February 1999 VA examination, 
revealed no compensable limitation of motion of the left 
femur and thus, Diagnostic Codes 5251 through 5253 are not 
for application. 38 C.F.R. § 4.71a, Diagnostic Code 5251-53 
(1999).

However, the Board is of the opinion that an additional 10 
percent rating is warranted for the veteran's service-
connected left femur disorder under Diagnostic Code 5003, as 
arthritis of the hip was shown by X-ray studies discussed 
above.  As indicated on the February 1999 orthopedic 
examination, flexion of the left hip was to 90 degrees, 
showing slight impairment.  

In addition, the Board notes that in the report of the 
February 1999 VA examination, the examiner noted that he was 
unable to comment on the veteran's disability without pure 
speculation.  In this regard, the examination findings show 
that there was only slight limitation of motion of the left 
femur.  The veteran's complaints of pain are addressed by the 
10 percent evaluations assigned to his left femur disorder.  
Thus, the Board finds that the issue of functional loss due 
to the left femur disorder to include incoordination, 
weakness, or fatigability has been considered or addressed.

Because a 10 percent rating is currently in effect for this 
disability, no increased rating is warranted.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

B.  Degenerative Arthritis of the Left Knee

A number of diagnostic codes are potentially applicable in 
this case.  A 20 percent evaluation may be assigned for 
limitation of flexion of the leg to 30 degrees.  Limitation 
to 45 degrees warrants a 10 percent rating.  A noncompensable 
evaluation is to be assigned for limitation of flexion to 
60 degrees or more.  Code 5260.  

For limitation of extension to 15 degrees, a 20 percent 
rating is appropriate.  Limitation to 10 degrees warrants a 
10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

Absent evidence of ankylosis or impairment of the tibia and 
fibula, Diagnostic Codes 5256 and 5262 are not for 
consideration and application.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999).

A review of the evidence reveals that a rating in excess of 
10 percent under Diagnostic Code 5257 for the veteran's left 
knee disorder is not warranted based on any recent 
examination.  The evidence of record reveals only slight 
impairment of the left knee, as shown by recurrent pain and 
swelling of the knee.  No instability has been reported by 
any examiner.  

On examination in March 1997, flexion was only slightly 
reduced to 130 degrees.  February 1999 VA examination 
findings show that there was full range of motion of the left 
knee.  There was no tenderness to palpation over the medial 
joint line.  Extensor hallucis longus power was normal.  
Although very slight limitation of motion was shown in March 
1997, there is no medical evidence of any limitation of 
motion meeting the criteria for a compensable evaluation 
pursuant to Codes 5260, 5261.  

A separate 10 percent rating based on x-ray findings of 
arthritis pursuant to Diagnostic Code 5003 is not warranted 
for the left knee disability because, although the veteran 
has x-ray evidence of arthritis in the knee and there may 
have been some limitation of motion in the past, the record 
does not demonstrate that there currently is any limitation 
of knee motion.  In the absence of noncompensable limitation 
of motion, a 10 percent rating under Code 5003 is not 
applicable.  

Once again, the Board notes that in the report of the 
February 1999 VA examination, the examiner noted that he 
could not comment further on the veteran's 
left knee with respect to the requirements set forth in 
DeLuca and that any opinion would be purely speculative.  In 
this regard, the examination findings show that there was 
full range of motion of the left knee.  The veteran's 
complaints of recurrent pain and swelling are contemplated by 
the 10 percent evaluation assigned to his left knee under 
Code 5257.  Thus, despite the veteran's hearing testimony, 
the record does not reflect any functional loss due to left 
knee pain, incoordination, weakness, or fatigability.

Furthermore, the Board has reviewed the entire evidence of 
record and finds that the 10 percent rating assigned by the 
RO for the left knee disorder reflects the most disabling 
this disorder has been since the veteran filed his claim for 
an increased evaluation, which is the beginning of the appeal 
period.  Thus, the Board has concluded that a staged rating 
for this disorder is not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board finds that the preponderance of the evidence as to 
this issue is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A separate 10 percent disability rating for the veteran's 
left femur disability, based on x-ray findings of arthritis 
in the absence of compensable limitation of motion, is 
granted, subject to applicable law and regulations governing 
the payment of monetary awards. 

An increased rating for degenerative arthritis, postoperative 
left femur internal fixation with limitation of abduction, 
currently evaluated as 10 percent disabling, is denied.  

A rating in excess of 10 percent for degenerative arthritis 
of the left knee is denied.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals


 

